Case 2:19-cv-10035-MAG-RSW ECF No. 10 filed 05/03/19                  PageID.441       Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LOUIS AND LISA COREY,

       Plaintiffs,                                   Case No. 2:19-cv-10035–MAG-RSW
                                                     Hon.     MARK A. GOLDSMITH
vs.                                                  Mag.     R. STEVEN WHALEN


JAGUAR LAND ROVER NORTH AMERICA, LLC,

       Defendant.
                                                                                           /

THE ALEXANDER LAW FIRM                               POLCE & ASSOCIATES, P.C.
ADAM S. ALEXANDER (P53584)                           ANTHONY P. POLCE (P54954)
ANDREW R. MIKOS (P76268)                             NICOLE M. SCHNUR (P69970)
Attorneys for Plaintiff s                            Attorneys for Defendant
17200 W. Ten Mile Rd., Ste. 200                      249 South Main Street
Southfield, MI 48075                                 Plymouth, MI 48170
(248) 246-6353                                       (734) 454-4700
                                                                                           /

           STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, by

and through their respective counsel, that the above-captioned case be dismissed as to all claims

between the Plaintiffs and the Defendant, with prejudice, and without costs to either party.



/s/Adam S. Alexander                                 /s/Anthony P. Polce
Adam S. Alexander, Esq.                              Anthony P. Polce, Esq.
THE ALEXANDER LAW FIRM                               POLCE & ASSOCIATES, PC
17200 W. Ten Mile Road, Ste. 200                     249 South Main Street
Southfield, MI 48075                                 Plymouth, MI 48170
Tel: (248) 246-6353                                  Phone: (734) 454-4700
Fax: (248) 746-3793                                  Fax: (734) 454-4780
E-Mail: adalesq@gmail.com                            E-mail: apolce@polcelaw.com
Bar Number: P53584                                   Bar Number: P54954
Attorneys for Plaintiffs                             Attorneys for Defendant



                                                 1
Case 2:19-cv-10035-MAG-RSW ECF No. 10 filed 05/03/19                    PageID.442      Page 2 of 2



                        ORDER OF DISMISSAL WITH PREJUDICE


       The parties hereto, by and through their respective attorneys, having stipulated and

agreed to a dismissal of all claims of this cause of action between the Plaintiffs and the

Defendant, with prejudice, and without costs to either party, and the Court being fully advised in

the premises;

       IT IS HEREBY ORDERED that Plaintiff's Complaint is hereby dismissed, with

prejudice, and without costs to either party.

       This Order resolves the last pending claim and closes the case.

SO ORDERED.

Dated: May 3, 2019                                    s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
